 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00014-DAD-BAM
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        HEARING ON DISCOVERY MOTION
13                          v.
14   ENRIQUE ARGUETA LOPEZ, ET AL.,
15                               Defendants.
16

17                                             STIPULATION

18          On August 16, 2019, defendant Enrique Lopez filed a Motion for Discovery. The hearing on the

19 Motion for Discovery is currently set for September 9, 2019. Counsel for the government is unavailable

20 on that date, and therefore the parties hereby stipulate to continue the hearing to September 23, 2019, at
21 1:00 p.m.

22          IT IS SO STIPULATED.

23

24
      Dated: August 30, 2019                                 MCGREGOR W. SCOTT
25                                                           United States Attorney
26
                                                             /s/ ROSS PEARSON
27                                                           ROSS PEARSON
                                                             Assistant United States Attorney
28

                                                         1
30
 1   Dated: August 30, 2019                             /s/ W. SCOTT QUINLAN
                                                        W. SCOTT QUINLAN
 2                                                      Counsel for Defendant
                                                        Enrique Argueta Lopez
 3                                                      (Authorized by email on August 30,
                                                        2019)
 4

 5

 6
                                                ORDER
 7

 8         IT IS SO ORDERED that the Motion for Discovery is continued from September 9, 2019 to
 9 September 23, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe.
10

11 IT IS SO ORDERED.

12     Dated:    September 3, 2019                       /s/ Barbara   A. McAuliffe          _
13                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
30
